ORDER
The Disciplinary Review Board having on October 31,1995, filed with the Court its decision concluding that ROWLAND V. LUCID, JR., of MORRISTOWN, who was admitted to the bar of this State in 1968, should be reprimanded for violating RPC 1.3 (lack of diligence), RPC 1.4 (failure to communicate) and RPC 1.5(b) (failure to have written fee agreement), and good cause appearing;
It is ORDERED that ROWLAND V. LUCID, JR., is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.